Per Curiam.

While we are aware of no procedural rule that authorizes the court to dismiss a case summarily on a question of law — see State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St.3d 545, 605 N.E.2d 378 — we find on the merits that the court of appeals reached the right result and affirm its judgment based on Fenley, supra, and State ex rel. Nelson v. Fuerst (1993), 66 Ohio St.3d 47, 607 N.E.2d 836.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Resnick and F.E. Sweeney, JJ., concur.